DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that claims 20-22 and 59-64 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Examiner also notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” MPEP 2115. In the instant case, first and second workpieces correspond to the materials worked upon by the nozzle and does not structurally limit the system. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New claim 62 states that fluxing nozzle is configured to apply flux to the first workpiece while the fluxing nozzle and the first workpiece are moving in the machine direction. However, previous claim 59 already recites this feature and so, this claim appears to be redundant. Since claim 62 does not further limit the subject matter of the previous claim, Applicant is requested to cancel this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 20-22, 25 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Dreikorn et al. (US 2015/0298233, hereafter “Dreikorn”) in view of Simonetti (US 4616775) & Holm et al. (US 2005/0167519, hereafter “Holm”).
Regarding claim 1, Dreikorn discloses a method for applying solder to a workpiece, the method comprising: receiving a first workpiece (e.g. PCB) moving along a machine direction on a conveying device 48 (figs. 8-9); moving a first selective soldering nozzle 9 along the machine direction and a direction orthogonal to the machine direction (repeated movement of nozzle 9 in X-Y plane as well as Z-direction- [0073],[0123]); and applying solder from the first selective soldering nozzle to the first workpiece while the first workpiece and the first selective soldering nozzle are moving along the machine direction- soldering several points on the conveying workpiece includes applying solder while the workpiece and the nozzle are moving (¶ [0073], [0121-0125], [0136-0138]).  
Dreikorn is silent with respect to moving the workpiece without stopping while the selective soldering nozzle applies solder to a first position on the workpiece. However, Simonetti (also drawn to a method for applying solder to PCBs - abstract) teaches a conveyor 26 which continuously moves the workpiece PCB (not shown) without stopping (col. 2, lines 29-41) while the selective nozzle 24 of solder pot 22 applies solder to predetermined position(s) on the PCB, wherein the nozzle 24 is moving along the machine direction on the moving track 28 (figs. 2-3). Simonetti teaches that when the nozzle 24 is moved along the moving track, the relative distance between the nozzle and the workpiece conveyor can be controlled with great accuracy, thereby ensuring good quality solder (col. 1, lines 12-17; col. 2, lines 55-63). Similarly, Holm (drawn to jetting method of viscous medium to a substrate/board- abstract) teaches that the production speed is an essential factor in the manufacturing of electronic circuit boards and consequently, the application of viscous medium (solder paste- [0006]) is performed “on the fly” without stopping for each location on the substrate where solder is to be deposited [0003]. Reading these disclosures of Simonetti & Holm, one of ordinary skill in the art would appreciate that continuously conveying the circuit board along the machine direction while moving the nozzle and applying solder to the circuit board enables desired positioning for deposit locations and improves production speed in the manufacturing of printed circuit boards. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to continuously convey the PCB along the machine direction without stopping while the selective nozzle moves & applies solder to predetermined position(s) on the PCB in the method of Dreikorn with the motivation of improving production speed while ensuring swift, accurate positioning of the nozzle at deposit location(s) on the circuit board. Accordingly, the combination of Driekorn, Simonetti  and Holm discloses recited step of applying solder and renders the claimed method obvious.
As to claim 7, Dreikorn discloses moving a second selective soldering nozzle (soldering nozzle 9- figs. 8-9) along the machine direction and the direction orthogonal to the machine direction (movement of nozzle 9 in X-Y plane as well as Z-direction- [0073],[0123]); and applying solder from the second selective soldering nozzle to the first workpiece while the first workpiece is moving along the machine direction and while the first selective soldering nozzle is applying solder to the first workpiece (¶ [0121-0125], 
Regarding claim 20, Dreikorn discloses a system for applying solder to a workpiece, the system comprising: a conveyor 48 (figs. 8-9) for moving a first workpiece (e.g. PCB) along a machine direction; and a first selective soldering nozzle 9 configured to move along the machine direction and a direction orthogonal to the machine direction (repeated movement of nozzle 9 in X-Y plane and Z-direction- [0073],[0123]), and to apply solder to the first workpiece while the first workpiece and the first selective soldering nozzle are moving along the machine direction on the conveyor- soldering several points on the conveying workpiece includes applying solder while the workpiece and the nozzle are moving (¶ [0073], [0121-0125], [0136-0138]).
Dreikorn is silent with respect to moving the workpiece without stopping while the selective soldering nozzle applies solder to a first position on the workpiece. However, Simonetti (also drawn to a method for applying solder to PCBs - abstract) teaches a conveyor 26 which continuously moves the workpiece PCB (not shown) without stopping (col. 2, lines 29-41) while the solder pot & selective nozzle 24 applies solder to predetermined position(s) on the PCB, wherein the nozzle 24 is moving along the machine direction on the moving track 28 (figs. 2-3). Simonetti teaches that when the nozzle 24 is moved along the moving track, the relative distance between the nozzle and the workpiece conveyor can be controlled with great accuracy, thereby ensuring good quality solder (col. 1, lines 12-17; col. 2, lines 55-63). Similarly, Holm (drawn to jetting method of viscous medium to a substrate/board- abstract) teaches that the production speed is an essential factor in the manufacturing of electronic circuit boards and consequently, the application of viscous medium (solder paste- [0006]) is performed “on the fly” without stopping for each location on the substrate where solder is to be deposited [0003]. Reading these disclosures of Simonetti & Holm, one of ordinary skill in the art would appreciate that continuously conveying the circuit board along the machine direction while moving the nozzle and applying solder to the circuit board enables accurate positioning for deposit locations and improves production speed in the manufacturing of printed circuit boards. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to continuously convey the PCB along the machine direction without stopping while the selective nozzle moves & applies solder to predetermined position(s) on the PCB in the method of Dreikorn with the motivation of improving production speed while ensuring swift, accurate positioning of the nozzle at deposit location(s) on the circuit board. Accordingly, combination of Driekorn, Simonetti and Holm discloses the conveyor configured to move the circuit board without stopping and renders the claimed apparatus obvious.
As to claim 21, Dreikorn discloses the system further comprising a second selective soldering nozzle 9 (two nozzles- figs. 8-9) configured to move along the machine direction and the direction orthogonal to the machine direction, and to apply solder to the first workpiece while the first workpiece is moving along the machine direction on the conveyor and while the first selective soldering nozzle applies solder to the first workpiece (¶ [0121-0125]).
As to claim 22, Dreikorn discloses moving the nozzle in x, y, z directions and carrying out soldering for several soldering points in one pass by moving the relevant nozzles [0073]. Dreikorn discloses first, second and third selective solder nozzles 9 moving independent of one another so that different soldering programs may be executed simultaneously, soldering different assemblies at the same time; one may include any desired number of soldering nozzles (figs. 4, 7; [0104], [0110],[0118-0119]). Consequently, one of ordinary skill in the art would understand and appreciate that three or more selective soldering nozzles can be provided for applying solder from each of the nozzles independently while the board/workpiece is moving along the machine direction. Based on teachings of Dreikorn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to move a third soldering nozzle along the machine direction and the direction orthogonal to the machine direction and apply solder from each of the first, second and third soldering nozzle to the first workpiece while the first workpiece is moving to solder selective different points on the workpiece, in order to produce a desired soldered assembly.
As to claim 25, Dreikorn teaches feeding individual workpieces/assemblies synchronously as well as one after the other (asynchronously), wherein one or more workpieces are processed in parallel and asynchronous feeding provides great flexibility leading to a high throughput with several solder nozzles and a common control unit ([0015-0016], figs. 4-9). This encompasses the conveyor moving a second workpiece in the machine direction subsequent to reception of the first workpiece (figs. 4-9). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the first selective soldering nozzle apply solder to the second workpiece and the second selective soldering nozzle apply solder to the first workpiece while both first and second workpieces are moving in the method of Dreikorn because doing so would provide improved flexibility with several solder nozzles, leading to overall high throughput.
As to claim 53, Dreikorn as modified by Simonetti & Holm in claim 1 above discloses applying solder to the first workpiece while the first workpiece is moving in a synchronized manner (at the same time) with the first selective soldering nozzle along the machine direction.
As to claim 58, Dreikorn as modified by Simonetti & Holm in claim 1 above encompasses that the first workpiece (PCB) moves along the machine direction by a conveyor without stopping, while the first selective soldering nozzle applies the solder to a first position on the PCB and at least until the first selective soldering nozzle applies the solder to a second position on the PCB.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dreikorn in view of Simonetti & Holm as applied to claim 1 above and further in view of Hildenbrand et al. (US 6367677).
As to claim 3, Dreikorn discloses that the receiving step comprises moving the first workpiece along a conveyor; and the method further comprises: preventing relative movement between the first workpiece and the conveyor. 
Dreikorn does not disclose tracking positional data of the conveyor and associating a detected position of the first workpiece relative to the conveyor with tracked positional data. However, such tracking technique is known in the art. Hildenbrand (also drawn to selective soldering) discloses a soldering apparatus comprising a carriage/conveyor 24 configured to receive and move a first workpiece 32 (printed circuit board) along the machine direction (fig. 1). Hildenbrand teaches a controller 46 for monitoring the position and progress of the carriage by several sensors placed along the conveying path as well as proximity sensor 19 (col. 4, lines 48-62; claim 32). In this manner, the controller selectively starts, stops and controls the carriage over different stations (flux station 38, heater 42, solder unit 44) for predetermined times according to the type of circuit board so as to optimize the soldering process (fig. 1; col. 3, lines 55-65; col. 6, lines 40-49). Accordingly, the position of the workpiece (PCB) is indirectly and continuously monitored based upon the tracked positional data of the conveyor as the conveyor moves the workpiece along the machine direction. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a controller and sensors similar to Hildenbrand in the method of Dreikorn because doing so would enable to detect and track the position of the conveyor and workpiece carried by the conveyor, thereby optimizing the soldering process, as suggested by Hildenbrand. Thus, Dreikorn as modified by Hildenbrand includes indirectly and continuously monitoring a position of the first workpiece as the conveyor moves the first workpiece along the machine direction based upon the tracked positional data of the conveyor associated with the detected position of the first workpiece.  
Claims 5-6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dreikorn in view of Simonetti & Holm as applied to claim 1 above and further in view of Pepler et al. (US 8247741, “Pepler”).
As to claim 5, Dreikorn fails to disclose sensing movement of a leading edge of the first workpiece. However, Pepler teaches conveying workpieces 108 (substrates) through a chamber 102 by any suitable conveyor 132, wherein edge detectors 126 (sensor) are disposed within the chamber to detect the leading and trailing edges of the substrates and provide signals 136 to the controller 118 (figs. 1, 3). The edge detectors provides an actual indication of movement of the substrate and the temperature units are controlled as a function of the edge positions; the detectors may be any type of active transmitter/receiver including infra-red, radio frequency or laser (col. 6, lines 1-45). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate edge detectors similar to Pepler in the method of Dreikorn in order to detect leading and trailing edges of the workpieces, which can be used to control the heating and soldering based on the workpiece position, thereby improving process efficiency. Thus, Dreikorn as modified by Pepler includes sensing movement of a leading edge of the first workpiece and tracking the moving of the first workpiece along the machine direction based upon the sensed movement.
As to claim 6, Dreikorn as modified by Pepler above includes detectors for sensing leading edge of the workpiece and encompasses synchronizing the movement of the first selective soldering nozzle with the movement of the first workpiece, prior to the applying of the solder from the first selective soldering nozzle, based upon the sensed movement of the leading edge of the first workpiece.  
As to claim 8, Dreikorn discloses moving the nozzle in x, y, z directions and carrying out soldering for several soldering points in one pass by moving the relevant nozzles [0073]. Dreikorn discloses first, second and third selective solder nozzles 9 moving independent of one another so that different soldering programs may be executed simultaneously, soldering different assemblies at the same time; one may include any desired number of soldering nozzles (figs. 4, 7; [0104], [0110],[0118-0119]). Consequently, one of ordinary skill in the art would understand and appreciate that three or more selective soldering nozzles can be provided for applying solder from each of the nozzles independently while the board/workpiece is moving along the machine direction. Based on teachings of Dreikorn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to move a third soldering nozzle along the machine direction and the direction orthogonal to the machine direction and apply solder from each of the first, second and third soldering nozzle to the first workpiece while the first workpiece is moving to solder selective different points on the workpiece, in order to produce a desired soldered assembly.
As to claim 10, Dreikorn does not disclose sensing movement of a leading edge of the first workpiece. However, Pepler teaches conveying workpieces 108 (substrates) through a chamber 102 by any suitable conveyor 132, wherein edge detectors 126 (sensor) are disposed within the chamber to detect the leading and trailing edges of the substrates and provide signals 136 to the controller 118 (figs. 1, 3). The edge detectors provides an actual indication of movement of the substrate and the temperature units are controlled as a function of the edge positions; the detectors may be any type of active transmitter/receiver including infra-red, radio frequency or laser (col. 6, lines 1-45). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate edge detectors similar to Pepler in the method of Dreikorn in order to detect leading and trailing edges of the workpieces, which can be used to control the heating and soldering based on the workpiece position, thereby improving process efficiency. Thus, Dreikorn as modified by Pepler includes sensing movement of a leading edge of the first workpiece and tracking the moving of the first workpiece along the machine direction based upon the sensed movement.  
As to claim 11, Dreikorn discloses first, second and third selective solder nozzles 9 moving independent of one another so that different soldering programs may be executed simultaneously, soldering different assemblies at the same time as explained in claim 8 above. Dreikorn as modified by Pepler in claim 10 above includes detectors for sensing leading edge of the workpiece and thus, the combination encompasses synchronizing the movement of the first, second and third selective soldering nozzles with the movement of the first workpiece, prior to the applying of the solder from the first selective soldering nozzle, based upon the sensed movement of the leading edge of the first workpiece.  
Claims 57 and 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over Simonetti (US 4616775) in view of Holm et al. (US 2005/0167519), and further in view of Dreikorn et al. (US 2015/0298233).
Regarding claim 57, Simonetti discloses a method for applying solder to a workpiece (fig. 1), the method comprising: receiving a first workpiece (e.g. PCB not shown) moving along a machine direction on a conveyor 26 (col. 2, lines 29-33); moving a first selective soldering nozzle 24 of a solder pot 22 along the machine direction (by moving on track 28); and applying solder from the first selective soldering nozzle to the first workpiece while the first workpiece and the first selective soldering nozzle are moving along the machine direction, whereby the PCB moves along the machine direction without stopping while the nozzle 24 applies solder to predetermined position(s) on the PCB (col. 2, lines 55-60; claim 17). Similar to movement of the nozzle in Simonetti, Holm (drawn to jetting method of viscous medium to a substrate/board- abstract) teaches that the production speed is an essential factor in the manufacturing of electronic circuit boards and consequently, the application of viscous medium (solder paste- [0006]) is performed “on the fly” without stopping for each location on the substrate where solder is to be deposited [0003]. Reading these disclosures of Simonetti & Holm, one of ordinary skill in the art would appreciate that continuously conveying the circuit board along the machine direction while moving the nozzle to apply solder to the circuit board enables desired positioning for deposit locations and improves production speed in the manufacturing of printed circuit boards. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to continuously convey the PCB along the machine direction without stopping while the selective nozzle moves & applies solder to predetermined position(s) on the PCB with the motivation of improving production speed while ensuring swift, accurate positioning of the nozzle at deposit location(s) on the circuit board.
Simonetti discloses that the conveyor 26 comprises first and second conveyor rails arranged in parallel and extending along the machine direction across an entirety of the selective soldering machine to convey the first workpiece through each of the flux application area 16, the heating area 18, and the selective soldering area 22 (fig. 1); and wherein the selective soldering machine comprises: a first support rail; and a second support rail (part of track 28), wherein the first and second support rails are arranged in parallel and extend along the machine direction across the entirety of the selective soldering machine (fig. 3), and wherein the first support rail and the second support railPage 6 of 14 4863-7904-8470.3DOCKET NO.: 108391.021512PATENTApplication No.: 16/767,154Office Action Dated: March 14, 2022support a series of beams that include a first beam of the flux application area and a second beam of the selective soldering area, which are supported by the first support rail and the second support rail (see diagram below):

    PNG
    media_image1.png
    476
    862
    media_image1.png
    Greyscale

Simonetti is silent whether the soldering nozzle 24 is movable in a direction orthogonal to the machine direction. However, such feature is known in the art. Dreikorn discloses a method for applying solder to a workpiece, the method comprising: receiving a first workpiece (e.g. PCB) moving along a machine direction on a conveying device 48 (figs. 8-9); moving a first selective soldering nozzle 9 along the machine direction and a direction orthogonal to the machine direction (repeated movement of nozzle 9 in X-Y plane as well as Z-direction- [0073],[0123]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide nozzle movement in the orthogonal Z-direction to some extent in Simonetti because doing so would provide increased flexibility and enable to adjust height of the nozzle as necessary for accurate solder deposition. Accordingly, combination of Simonetti, Holm and Driekorn discloses recited step of applying solder and renders the claimed method obvious.
Regarding claim 59, Simonetti discloses a selective soldering machine for selectively soldering workpieces (fig. 1), comprising: a flux application area with a nozzle 16 configured to apply flux to bottoms of the workpieces (PCBs); a heating area 18 configured to heat the bottoms of the workpieces; a selective soldering area 22 configured to selectively solder the bottoms of the workpieces (fig. 1); a conveyor 26 configured to convey the workpieces (col. 2, lines 29-33), the conveyor extends through the flux application area, the heating area and the selective soldering area; and, wherein the flux application area abuts against the heating area and the heating area abuts against the selective soldering area (fig. 1); and wherein i) the flux application area comprises a fluxing nozzle 16 that is configured to apply flux to a first workpiece (PCB) of the workpieces while the fluxing nozzle and the first workpiece are moving in a machine direction (fluxing nozzle also mounted on the moving track 28- col. 3, lines 47-49), and ii) the selective soldering area comprises a first selective soldering nozzle 24 that is configured to apply solder to the first PCB while the first selective soldering nozzle and the PCB are moving in the machine direction, and whereby the PCB moves along the machine direction, without stopping, while the first selective soldering nozzle applies the solder to predetermined position(s) on the PCB (col. 2, lines 55-60; claim 17). Similar to movement of the nozzle in Simonetti, Holm (drawn to jetting method of viscous medium solder to a substrate/board- abstract) teaches that the production speed is an essential factor in the manufacturing of electronic circuit boards and consequently, the application of viscous medium (solder paste- [0006]) is performed “on the fly” without stopping for each location on the substrate where solder is to be deposited [0003]. Reading these disclosures of Simonetti & Holm, one of ordinary skill in the art would appreciate that continuously conveying the circuit board along the machine direction while moving the nozzle to apply solder to the circuit board enables desired positioning for deposit locations and improves production speed in the manufacturing of printed circuit boards. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to continuously convey the PCB along the machine direction without stopping while the selective nozzle moves & applies solder to a predetermined position on the PCB with the motivation of improving production speed while ensuring swift, accurate positioning of the nozzle at deposit location(s) on the circuit board.
Simonetti fails to disclose a controller. However, examiner takes official notice with respect to utilizing a controller since such control mechanism is generally known in the art. For instance, Dreikorn teaches a control unit 47 (located in cabinet 5- fig. 8) which controls the entire process of conveyance, feeding, correction & alignment of the printed circuit boards, temperature control, conveyance and height regulation of the solder, X-Y guidance of the solder bath as well as guidance of the solder nozzle [0077, 0121, 0125, 0133]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a controller similar to Dreikorn in the apparatus of Simonetti in order to expedite soldering process and thereby improve production efficiency. Furthermore, examiner notes that Dreikorn also discloses a fluxing nozzle 55/62 adjacent to a soldering nozzle 54/66, wherein both nozzles are moved by the positioning table 53 and so, the fluxing nozzle is configured to apply flux to the first workpiece while the first workpiece moves along the machine direction (figs. 10-11, [0146-0148, 0156]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a fluxing nozzle movable along the machine direction as well as direction orthogonal to the machine direction in the apparatus of Simonetti in order to apply flux to all desired spots on the workpiece.
Thus, Simonetti as modified by Dreikorn includes a controller that is configured to control the conveyor to continuously convey the workpieces through the flux application area, the heating area, and the selective soldering area and to control application of flux, heat, and solder at each respective area without stopping the workpieces/PCBs. 
As to claim 60, Simonetti as modified in light of Holm in claim 59 above encompasses that the first workpiece (PCB) moves along the machine direction by a conveyor without stopping, while the first selective soldering nozzle applies the solder to a first position on the PCB and at least until the first selective soldering nozzle applies the solder to a second position on the PCB.
As to claim 61, Simonetti discloses that the first selective soldering nozzle 24 is configured to apply solder to the first workpiece while the first workpiece is moving in a synchronized manner (at the same time) by the conveyor 26 with the first selective soldering nozzle along the machine direction (fig. 1).
As to claim 62, the combination of Simonetti, Holm and Dreikorn in claim 59 above discloses that the flux application area comprises the fluxing nozzle that is configured to apply flux to the first workpiece while the fluxing nozzle and the first workpiece are moving in the machine direction. Simonetti teaches mounting the fluxing nozzle on a moving track along the machine direction (col. 3, lines 47-49) and similarly, Dreikorn also teaches moving the fluxing nozzle 55/62 by the positioning table 53 and so, the fluxing nozzle is configured to apply flux to the first workpiece while the first workpiece is conveyed along the machine direction (figs. 10-11, [0146-0148, 0156]).
As to claims 63-64, Simonetti discloses that the conveyor 26 comprises: a first conveyor rail; and a second conveyor rail, wherein the first conveyor rail and the second conveyor rail are arranged in parallel and extend along the machine direction across an entirety of the selective soldering machine to convey the first workpiece through each of the flux application area, the heating area, and the selective soldering area that includes the first selective soldering nozzle (see diagram below); wherein the selective soldering machine comprises: a first support rail; and a second support rail, wherein the first support rail and the second support rail are arranged in parallel and extend along the machine direction across the entirety of the selective soldering machine, and wherein the first support rail and the second support rail support a series of beams that include a first beam of the flux application area and a second beam of the selective soldering area, which are supported by the first support rail and the second support rail (see diagram below).


    PNG
    media_image1.png
    476
    862
    media_image1.png
    Greyscale



Response to Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 20 and new claims have been considered but are moot because the new ground(s) of rejection(s) does not solely rely on the Dreikorn reference applied in the prior rejection of record for the matter specifically challenged in the argument. Examiner notes that arguments against previous 102 rejection of claims 1 and 20 under Dreikorn are no longer applicable since this anticipation rejection has been withdrawn. Current 103 rejection(s) set forth above now also include disclosures of Simonetti & Holm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735